Citation Nr: 1613452	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a service-connected meniscus tear and early degenerative joint disease of the right knee.

3.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to a service-connected meniscus tear and early degenerative joint disease of the right knee.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected meniscus tear and early degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1980.  Prior to that, he served in the Army National Guard, including a period of active duty for training (ACDUTRA) from July 1973 to November 1973.

This matter comes before the Board of Veterans Appeals' (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above-listed claims.  The matter has since been transferred to the RO in Houston, Texas.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  A copy of the hearing transcript is of record.  The Board then remanded the above claims for further development in August 2015.


FINDINGS OF FACT

1.  A current cervical spine disability or bilateral leg disability has not been demonstrated during the period on appeal.

2.  Lower extremity radiculopathy and bilateral hip osteoarthritis are not etiologically related to service, and are not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

2.  The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2015).

3.  The criteria for service connection for radiculopathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2015).

4.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an April 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations and opinions which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and, to the extent possible, provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In order to establish basic eligibility and satisfy the second element of the test for a claim for a service-connected disability, the individual with respect to whom the benefit is claimed must be a "veteran" with qualifying service.  See 38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6.  "Veteran" means a person who served in "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  In turn, "active military, naval, or air service" includes, in relevant part, (A) active duty; (B) any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and (C) any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015). INACDUTRA includes duty other than full-time duty performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).


A.  Cervical Spine Disorder and Bilateral Leg Disorder

Element (1) of service connection requires a current disability.  With respect to the Veteran's claimed bilateral leg disorder, the Board notes that the Veteran was previously denied service connection for peripheral neuropathy of the bilateral lower extremities in the Board's August 2015 decision.  He is already service-connected for a right knee condition, and service connection for a left knee disability was denied in a February 2015 rating decision.  His claim for radiculopathy is discussed below.  Aside from these separately adjudicated conditions, the evidence does not reflect an additional diagnosis pertaining to either of the lower extremities.

Similarly, the treatment records from the period on appeal do not reflect any diagnoses of a cervical spine disability.  The Veteran did complain of neck and shoulder pain in July 2010, but was diagnosed with a suspected trapezius muscle spasm.  No pathology of the cervical spine was identified.

As to both claims, an October 2015 VA opinion stated that the Veteran had no current neck or leg disorder diagnosed per his history and review of his recent VA treatment records upon which to render an opinion.

The Board has considered the Veteran's own statements made in support of these claims.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a cervical spine disorder or bilateral leg disorder generally falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  He has not otherwise asserted that he has a condition of either the cervical spine or bilateral legs that a lay person may be competent to report.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, the claims for service connection for a cervical spine disorder and bilateral leg disorder must be denied.

The Board recognizes that VA adjudicators must consider all potentially relevant diagnoses, even if not for the condition specifically being claimed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  However, even if the Board accepts the above-mentioned diagnosis of a suspected trapezius muscle spasm as evidence of a current cervical spine condition, element (2) of service connection, an in-service incurrence of the condition, has not been met.

In that regard, service treatment records are negative for any complaints, treatment, or diagnoses related to the neck or cervical spine.  The Veteran underwent an enlistment examination in February 1976 and a separation examination in March 1980.  Both examinations were negative for any abnormalities of the cervical spine.  During his separation, he reported a history of recurrent back pain due to an injury at age 19.  However, this does not appear to be related to a cervical spine condition, but rather a low back condition, for which there is documented findings in the service treatment records, and which the Veteran has previously filed claims for being incurred during his period of ACDUTRA.

During his December 2014 hearing, the Veteran testified that he sustained a neck injury at the same time as the right knee injury for which he is service-connected.  Again, while service treatment records reflect complaints associated with the right knee, there are no findings related to the neck.  These documented complaints for the right knee and low back, as well as other complaints for the thumb and various ailments, indicate that the Veteran was reporting all the symptoms he experienced during service, without reporting a neck problem.  This strongly suggests that no such symptoms were present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

For these reasons, element (2) of service connection has not been established for the claim for a cervical spine disability.

B.  Radiculopathy and Bilateral Hips

For the Veteran's claims for radiculopathy and a bilateral hip disorder, element (1) of service connection, a current disability, has been met.  An October 2015 VA examination diagnosed radiculopathy (for the right leg only) and bilateral hip osteoarthritis.

With respect to element (2), an in-service incurrence, service treatment records are negative for any complaints, treatment, or diagnoses related to radiculopathy or a hip condition.  As noted above, given the Veteran's other documented complaints in service, the absence of any findings strongly suggests that no injury or disease was incurred in service.  See AZ, supra.  Therefore, element (2) has not been met for either condition.  Notably, the Veteran has not asserted that his hip disorder was incurred in service.

Regarding radiculopathy, an October 2015 VA opinion stated that there was no evidence of radiculopathy in the service treatment records.  The Veteran's complaints regarding a 1973 injury were confined to the lower back.  His complaints from 1976 through 1980 were also confined to the lower back.  The spine was normal on separation evaluation, and the examiner concluded that there was no evidence that current radiculopathy is related to those complaints of back pain and strains in service.

The Board further notes that radiculopathy is defined as a disease of the nerve roots.  See Dorland's Illustrated Medical Dictionary 1595 (31st ed. 2007).  Radiculitis is defined as inflammation of the root of the spinal nerve, especially of that portion of the root which lies between the spinal cord and the intervertebral canal.  Id.  This is significant because the Veteran has previously been denied service connection for a low back disability, and service connection for a cervical spine disability was denied above.  Radiculopathy, as a condition derivative of a spinal cord disability, must also be denied on a direct basis.

The Veteran has asserted that his radiculopathy and bilateral hip disorders are secondary to his service-connected right knee condition.  As noted above, service connection can be established for a disability which is caused or aggravated by a service-connected disease or injury.

However, the October 2015 VA examiner stated that the Veteran's service-connected right knee condition does not cause him to have any significant physical deformity, ankylosis of the major joints, or severe gait dysfunction, and therefore not a causative factor for radiculopathy or  bilateral hip osteoarthritis.  While it was not included in the examiner's report, the Board notes VA examinations in April 2008, May 2008, and February 2009 documented the Veteran's antalgic gait.  These reports did not specifically record the severity of the gait abnormality.  However, VA records from March 2012 stated that the Veteran's gait was mildly antalgic, which is not consistent with the severe gait dysfunction identified by the VA examiner.

The examiner further stated that the available medical literature does not recognize a right knee condition has an aggravating factor for radiculopathy or hip arthritis.

There is no competent medical opinion to refute these conclusions or otherwise attribute the Veteran's claimed conditions to his right knee disability.  As stated earlier, the Veteran himself has not demonstrated that he is capable of rendering a competent medical opinion, and he is not otherwise competent to associate his radiculopathy or hip arthritis to his right knee condition.

For these reasons, service connection for radiculopathy and bilateral hip arthritis as secondary to a right knee disability must be denied.



ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for radiculopathy of the lower extremities is denied.

Service connection for a bilateral hip disorder is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


